Citation Nr: 1109536	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant's deceased husband had service in the Philippine Commonwealth Army during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2009, the Board issued a decision on the merits of the appellant's claim.  Essentially, the Board found that the appellant's deceased husband had no qualifying service in the Armed Forces of the United States, including service as a Regular Philippine Scout, member of the Philippine Commonwealth Army or the recognized guerrillas in the service of the United States Armed Forces.  As such, the appellant was not eligible for nonservice-connected death pension benefits.  

When the Board denied the appellant's claim, it specifically discussed the case of Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  The Board noted that the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed VA's duty to assist a claimant where new evidence was submitted subsequent to a verification of service.  Id.  The Federal Circuit held that a claimant's new evidence should be submitted and considered in connection with a request for verification of service from the service department under 38 C.F.R. § 3.203(c).  Id.

The evidence, as surmised by the Board, did not provide any "new" information concerning the appellant's husband, his military service, or the dates of said service.  The Board found that the evidence submitted by the appellant was cumulative information contained in several documents.  The underlying issue of when he served, where he served, and with what component was unchanged in any of the information provided.  

The Board concluded that although there was no indication that the additional evidence submitted by the appellant had been reviewed by the service department, that evidence did not show, nor did the appellant contend it showed, that her husband had other than USAFFE service in the Philippine Commonwealth Army, or guerilla service.  Because the appellant did not contend or aver that the evidence submitted showed that her husband had service in the Regular Philippine Scouts, the evidence need not be reviewed again by the service department  as would be required pursuant to 38 C.F.R. § 3.40(a) (2010).

The appellant was subsequently notified of the Board's decision and she requested reconsideration of the Board's decision.  Upon review, the Board, in January 2010, concluded that the Board's decision did not contain error, and as such, the decision would not be set aside.  The appellant was notified and she then appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  

While at the Court, the appellant's then accredited representative before the Court along with the Secretary of VA submitted a Joint Motion to Vacate and Remand to the Court.  In that Joint Motion, the parties asserted that the Board erred when it did not remand the claim and request verification of service from the service department.  The Court, through the Joint Motion, in essence stated that regardless of whether the submitted evidence was cumulative, the VA had a duty to resubmit the information to the service department because it was "new" evidence.  Thus, in view of the holding by the Court, the Board finds that a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate agency/service department and make a new request for verification of the appellant's service including, but not limited to, any recognizable service from 1941 to 1945.  The RO should provide to the appropriate agency/service department copies of the Diploma from the Philippine army, the Certificate of Completion of the "The Reserve Officer's Training Corps" of the Philippine Army, the lay statements of individuals who claimed to have served with the appellant's husband in the Philippine Army during specific time periods and at specific locations, an August 2007 letter from the Veterans Federation of the Philippines certifying that the appellant's spouse was a World War II veteran, the Affidavit for Philippine Army Personnel, the "Certificate of (Relief from Active Duty)" from the Philippine Army, the copy of the National Service Life Insurance dividend application, and the certificates dated May 1987 and August 2007 of service from the Armed Forces of the Philippines, along with any other relevant records from the claims file.

2.  After receipt of the reply, and after any other development indicated by the state of the record, the RO should readjudicate the issue of the appellant's legal entitlement to VA disability benefits.  If the benefit sought on appeal is not granted, the RO should issue an appropriate supplemental statement of the case and provide the appellant an opportunity to respond.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until or unless she is contacted by the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


